         Case 1:17-cv-09934-LAP Document 28 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BUGLIOTTI, et al.,

                      Plaintiffs,
                                                17 Civ. 9934 (LAP)
-against-
                                                        ORDER
THE REPUBLIC OF ARGENTINA,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court has reviewed the parties' joint letter dated May 8,

2020 [dkt. no. 26].        Because the Court of Appeals remanded this

action for purposes of determining two questions of law--(1)

whether, as a matter of Argentine law, plaintiffs are entitled to

sue to enforce the 1994 FAA bonds held in the Argentine trust and

(2) whether this Court should abstain from exercising jurisdiction

on international comity grounds--the Republic shall proceed with

a renewed motion to dismiss.        The parties shall confer and propose

a briefing schedule.

SO ORDERED.

Dated:       New York, New York
             June 17, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
